Citation Nr: 0432237	
Decision Date: 12/06/04    Archive Date: 12/15/04

DOCKET NO.  03-06 725	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for post-traumatic stress disorder.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel



INTRODUCTION

The veteran had active service from June 1966 to June 1969, 
from June 1970 to July 1971, and from December 1978 to August 
1980.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision, in which 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland, granted the veteran service 
connection for post-traumatic stress disorder (PTSD) and 
assigned that disability an evaluation of 50 percent. 

The veteran's claim is remanded to the RO via the Appeals 
Management Center in Washington, DC.  


REMAND

The veteran seeks an initial evaluation in excess of 50 
percent for PTSD.  Additional development by the RO is 
necessary before the Board can adjudicate this claim.

First, in May 2004, after the RO had certified the veteran's 
appeal to the Board, the veteran submitted a letter from a VA 
staff psychiatrist, which is pertinent to the claim on 
appeal.  The RO did not consider this letter in the first 
instance in support of the veteran's claim and the veteran 
did not waive his right to have the RO do so.  

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099, 3,103-104 (Jan. 23, 2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, the RO must ensure that the veteran is afforded due 
process by initially considering the previously noted 
evidence in support of his claim.

Second, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002), and its implementing regulations, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004), are 
applicable to the veteran's appeal.  The VCAA provides that 
VA must notify a claimant of the information needed to 
substantiate his claim and assist him in obtaining and fully 
developing all of the evidence relevant to that claim.  The 
United States Court of Appeals for Veterans Claims (Court) 
has mandated that VA ensure strict compliance with these 
provisions.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In this case, VA has not strictly complied with the 
VCAA by providing the veteran adequate assistance and notice 
regarding his claim.  

For instance, the record reflects that there is relevant 
evidence that is outstanding and needs to be secured.  In 
written statements dated March 1999 and October 2002, the 
veteran mentioned that he had received psychiatric treatment 
at the George Washington Hospital Center and that Dr. Peele 
was the veteran's contact there.  Thereafter, the RO did not 
obtain records of this treatment.  In a written statement 
received in June 2000, the veteran mentioned that he had 
received pertinent treatment in January 2000 at Montgomery 
General Hospital and Seventh Day Adventist Hospital.  
Thereafter, the RO did not obtain records of this treatment.  
In an authorization form signed in November 2001, the veteran 
indicated that he had received pertinent treatment from Dr. 
Broderick at 18111 Prince Philip Drive, Olney, Maryland, 
20832.  Inasmuch as records of this treatment pertain to the 
claim on appeal, the RO should secure them on remand.  

In April 1999, after the RO had learned that the veteran was 
receiving disability benefits from the Social Security 
Administration (SSA), the RO contacted SSA and requested 
copies of the records on which SSA relied in deciding that 
the veteran was disabled.  To date, SSA has not responded.  
Inasmuch as such records might be pertinent to the claim on 
appeal, the RO should make another effort on remand to secure 
them and associated them with the claims file.  

In addition, under 38 U.S.C.A. § 5103A, VA's duty to assist 
includes providing the claimant a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  In this 
case, an examination is necessary.  The RO afforded the 
veteran a PTSD examination in January 2002, at which time an 
examiner diagnosed schizophrenia, paranoid type, and PTSD and 
characterized the former disability as severe and the latter 
disability as mild.  Since then, the veteran has submitted a 
written statement from one of his treating VA physicians, a 
staff psychiatrist, indicating that his psychiatric symptoms 
are totally incapacitating.  In his written statement, 
however, the physician does not specify that he is referring 
to the veteran's PTSD symptoms.  In fact, according to his 
treatment records, he has never diagnosed the veteran with 
PTSD.  Given this fact, it is necessary for the RO to afford 
the veteran another VA examination, during which an examiner 
can reconcile the conflicting evidence of record and offer an 
opinion as to whether the veteran's PTSD, alone, renders the 
veteran totally incapacitated both industrially and socially.  

Finally, with regard to notice, the Court in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), held that the VCAA 
requires VA to provide notice, consistent with the 
requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. § 3.159(b), 
and Quartuccio, that informs the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  The Court held 
that, furthermore, in what can be considered a fourth element 
of the requisite notice, under 38 C.F.R. § 3.159(b), VA must 
also request that the claimant provide any evidence in his 
possession that pertains to his claim.  Id.  In this case, 
given the nature of the aforementioned opinion of the VA 
staff psychiatrist, the RO should advise the veteran that if 
he wishes to obtain an addendum opinion from this individual 
clarifying whether the symptoms to which he referred are 
attributable to PTSD, rather than to another psychiatric 
disability that is distinguishable from PTSD, such an opinion 
would be helpful in supporting the veteran's claim.  

This case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request him to provide the complete 
names, addresses and dates of treatment 
of all health care professionals, VA and 
non-VA, who have evaluated his 
psychiatric disability since his 
discharge from service and whose records 
are not already in the claims file.  The 
RO should seek specific information 
regarding the veteran's alleged treatment 
at George Washington Hospital Center 
(contact: Dr. Peele), Montgomery General 
Hospital (dated January 2000) and Seventh 
Day Adventist Hospital (dated January 
2000), and by Dr. Broderick at 18111 
Prince Philip Drive, Olney, Maryland, 
20832. 

2.  After securing any necessary 
authorizations for the release of the 
veteran's treatment records, the RO 
should request, obtain and associate with 
the claims file the actual clinical 
records, inpatient and outpatient 
records, consultation reports, reports of 
diagnostic testing, progress notes, and 
any other pertinent treatment records or 
evaluation reports from all identified 
health care providers.  If any pertinent 
records are unavailable, the RO should 
document this fact in writing in the 
record.

3.  The RO should again contact SSA and 
request copies of the records upon which 
it relied in awarding the veteran 
disability benefits.  Once such records 
are received, the RO should associate 
them with the claims file. 

4.  The RO should afford the veteran a VA 
psychiatric examination.  The RO should 
forward the claims file to the examiner 
for review.  Following a thorough 
evaluation, during which all indicated 
tests are performed, the examiner should:

a) note all psychiatric symptoms 
that are present and provide a 
global assessment functioning score; 

b) distinguish those symptoms that 
are attributable solely to the 
veteran's PTSD from those that are 
attributable to another unrelated 
psychiatric disability; 

c) note whether such symptoms are 
indistinguishable;  

d) offer an opinion indicating 
whether the veteran's PTSD symptoms, 
alone, render the veteran totally 
disabled, both industrially and 
socially; and 

e) provide detailed rationale, with 
specific references to the record, 
for the opinion provided.  

5.  The RO should then review the claims 
file and ensure that any additional 
notification or development action 
required by the VCAA and its implementing 
regulations is completed.  Such action 
should include informing the veteran and 
his representative of the evidence needed 
to support the veteran's claim, including 
an addendum opinion from the VA staff 
psychiatrist establishing that the 
veteran's PTSD symptoms, rather than 
symptoms of a distinguishable psychiatric 
disability, are totally incapacitating, 
indicating whether the veteran should 
submit such evidence or whether the RO 
will obtain and associate such evidence 
with the claims file, and advising the 
veteran to submit all evidence in his 
possession that pertains to his claim.  
The RO should afford the veteran and his 
representative an opportunity to respond 
to this notice by submitting evidence or 
information or by identifying evidence to 
be obtained and then take appropriate 
follow-up steps to assist the veteran in 
obtaining all identified evidence.

6.  Once all development is completed, the 
RO should readjudicate the veteran's claim 
based on all of the evidence of record, 
including that which was submitted 
directly to the Board in May 2004.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the RO should 
provide the veteran and his representative 
a supplemental statement of the case and 
an opportunity to respond thereto.  
Thereafter, subject to current appellate 
procedure, the RO should return this case 
to the Board for appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




